DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/10/2020 has been entered.





Response to Amendment
Received 12/10/2020

	Claim(s) 1-6, 8-15, and 17-24 are pending.
	Claim(s) 1, 11, 19, and 20 have been amended.
Claim(s) 7 and 16 have been cancelled.
The 35 USC § 102(a)(1) rejection to claims 1, 2, 4-6, 8-12, 14, 15, 17, and 18 have been withdrawn in view of the amendments received 12/10/2020.
The 35 U.S.C § 103 rejection to claims 1-6, 8-15, and 17-24 have been fully considered in view of the amendments received 12/10/2020 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 12/10/2020


Regarding independent claim(s) 1, 11, 19, and 20:

Applicant’s arguments (Remarks, Page 9: ¶ 2 to Page 10: ¶ 2), filed 12/10/2020, with respect to the rejection(s) of claim(s) 1, 11, 19, and 20 under 35 U.S.C § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new Lamboray et al. (US PGPUB No. 20050117019 A1), in view of Szeto et al. (US PGPUB No. 20180137366 A1), and further in view of Sim (US PGPUB No. 2009011989 A1).

Applicant’s arguments (Remarks, Page 11: ¶ 4-6), filed 12/10/2020, with respect to the rejection(s) of claim(s) 1, 11, 19, and 20 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Lamboray et al. fails to disclose the setting of the bit length being according to the distance. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.



Regarding dependent claims 3 and 13:

Applicant’s arguments (Remarks Page 11: ¶ 9 to Page 12: ¶ 1), filed 12/10/2020, with respect to the rejection(s) of claim(s) 3 and 13 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 2 and 12 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as mentioned above.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamboray et al., US PGPUB No. 20050117019 A1, hereinafter Lamboray, in view of Szeto et al., US PGPUB No. 20180137366 A1, hereinafter Szeto, and further in view of Sim, US PGPUB No. 2009011989 A1, hereinafter Sim.

Regarding claim 19, Lamboray discloses a three-dimensional model distribution device (Lamboray; 3D model distribution system/device of Fig. 1 and method [¶ 0035 and ¶ 0037-0038]), comprising: 
a processor (Lamboray; the 3D model distribution system/device and method, as addressed above, implicitly comprises a processor to process operations thereof, given the computerized system components and data processing [¶ 0035, ¶ 0037, ¶ 0060-0061, and ¶ 0073]; moreover, encoder and/or decoder [¶ 0064-0065, ¶ 0067, ¶ 0073-0074, and ¶ 0099]) configured to:
Lamboray; the system/device of Fig. 1 and implicit processor, as addressed above, configured to generates a depth image [¶ 0047-0048 and ¶ 0103] from a 3D model [¶ 0039], in relation with an encoder 200 (i.e. depth image generator) [¶ 0038-0040]); and
distribute the depth image and information for restoring the three-dimensional model from the depth image (Lamboray; the system/device of Fig. 1 and implicit processor, as addressed above, configured to distribute/transfer the depth image and information for restoring the 3D model from the depth image [¶ 0037-0038 and ¶ 0042-0043], in relation with comprises a encoder 200, decoder 400, and/or compositing render 150 [¶ 0038-0040 and ¶ 0043]);
a bit length of each pixel included in the depth image (Lamboray; the system/device of Fig. 1 and implicit processor, as addressed above, configures a bit length/size [¶ 0074 and ¶ 0132-0133] of each pixel included in the depth image [¶ 0092-0094 and ¶ 0103]); and
wherein, in the generating of the depth image, a plurality of depth images from different viewpoints are generated from the three-dimensional model (Lamboray; the system/device of Fig. 1 and implicit processor, as addressed above, configured to a plurality of depth images from different viewpoints [¶ 0045-0047] are generated from the three-dimensional model [¶ 0039 and ¶ 0041-0042] in the generating of the depth image [¶ 0047-0048 and ¶ 0103], and in relation with comprises a encoder 200 [¶ 0038-0040]).

a processor configured to execute the one or more programs.
However, Szeto teaches a three-dimensional model distribution device (Szeto; a 3D model distribution/transmission device of Fig. 1 [¶ 0025-0026 and ¶ 0028]), comprising: 
a non-transitory memory storing one or more programs (Szeto; 3D model distribution/transmission device of Fig. 1, as addressed above, comprises a storage unit (i.e. non-transitory memory, ROM, RAM) storing one or more programs [¶ 0030-0032]); and 
a processor configured to execute the one or more programs (Szeto; 3D model distribution/transmission device of Fig. 1, as addressed above, comprises a CPU 110 (i.e. processor) configured to execute the one or more programs [¶ 0030-0032]) to:
wherein, in the generating of the depth image, a plurality of depth images from different viewpoints are generated from the three-dimensional model (Szeto; a plurality of 2D gradient images (i.e. depth images) from different viewpoints (i.e. imaging at 360 degrees) are generated from the three-dimensional model in the generating of the 2D gradient images (i.e. depth images) [¶ 0027 and ¶ 0040-0041]; moreover, captured images from a real object to form 2D images [¶ 0031-0032 and ¶ 0036-0037]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray, to incorporate a three-dimensional model distribution device, comprising: a non-transitory memory storing one or more programs; and a processor configured to execute the one or more programs to: wherein, in the generating of the depth image, a plurality of depth images from different viewpoints are generated from the three-dimensional model (as taught by Szeto), in order to provide an improved object recognition, detection accuracy, and pose specification accuracy in relation with a three-dimensional model (Szeto; [¶ 0003 and ¶ 0005]).
Lamboray as modified by Szeto fails to disclose set a bit length of pixel included in the depth image, and
in the setting of the bit length, the bit length is set to be longer as a distance to a subject increases, according to the distance.
However, Sim teaches set a bit length of pixel included in the depth image (Sim; set a bit length of pixel included in the depth image [¶ 0045-0047 and ¶ 0049]; moreover, recognizing an appropriate number of bits [¶ 0049]),
wherein a plurality of depth images from different viewpoints are generated from the three-dimensional model (Sim; a plurality of depth images from different viewpoints are generated from the 3D image capture (i.e. 3D model) [¶ 0020 and ¶ 0039-0041]), and
Sim; the bit length is set to be implicitly longer as a distance to a subject increases [¶ 0046-0047 and ¶ 0049], in the setting of the bit length as addressed above, according to the distance [¶ 0041-0042, ¶ 0046-0047, and ¶ 0049]; wherein, the number of bits given an adaptive/range of length implicitly increasing or decreasing [¶ 0038-0040 and ¶ 0062]; moreover, adaptive/range of length [¶ 0052-0053]).
Lamboray in view of Szeto and Sim are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Szeto, to incorporate set a bit length of pixel included in the depth image, wherein a plurality of depth images from different viewpoints are generated from the three-dimensional model, and in the setting of the bit length, the bit length is set to be longer as a distance to a subject increases, according to the distance (as taught by Sim), in order to provide relatively easily and accurately obtain depth images and information in relation with accurate depth information (Sim; [¶ 0005 and ¶ 0008]).



Regarding claim 20, Lamboray discloses a three-dimensional model receiving device (Lamboray; 3D model receiving system/device of Fig. 1 and method [¶ 0035 and ¶ 0037-0038]), comprising:  
a processor (Lamboray; the 3D model receiving system/device and method, as addressed above, implicitly comprises a processor to process operations thereof, given the computerized system components and data processing [¶ 0035, ¶ 0037, ¶ 0060-0061, and ¶ 0073]; moreover, encoder and/or decoder [¶ 0064-0065, ¶ 0067, ¶ 0073-0074, and ¶ 0099]) configured to:
receive a depth image generated from a three-dimensional model (Lamboray; the system/device of Fig. 1 and implicit processor, as addressed above, in relation with a decoder 400 is configured to receive a depth image [¶ 0037-0038 and ¶ 0045] generated from a 3D model [¶ 0038-0040]), and information for restoring the three-dimensional model from the depth image (Lamboray; the system/device of Fig. 1 and implicit processor, as addressed above, in relation with a decoder 400 is configured to receive information for restoring the 3D model from the depth image [¶ 0043, ¶ 0045, and ¶ 0074]; wherein, depth image and information is transfer in relation with restoring the 3D model [¶ 0037-0038 and ¶ 0042-0043]);
restore the three-dimensional model from the depth image by using the information (Lamboray; the system/device of Fig. 1 and implicit processor, as addressed above, in relation with a decoder 400 and/or composition rendering 150 is/are configured to restores the 3D model from the depth image by using the information [¶ 0040, ¶ 0043, ¶ 0045, and ¶ 0074]; moreover, transferring the depth image and information for restoring the 3D model [¶ 0037-0038 and ¶ 0042-0043]); and
receive information on a bit length of each pixel included in the depth image (Lamboray; the system/device of Fig. 1 and implicit processor, as addressed above, in relation with a decoder 400 configured to receive information [¶ 0037 and ¶ 0095] on a bit length/size (i.e. bitstream) [¶ 0074 and ¶ 0132-0133] of each pixel included in the depth image [¶ 0091-0093]), wherein, in the receiving of the depth image, a plurality of depth images from different viewpoints are received (Lamboray; the decoder 400 and/or composition rendering 150 is/are configured to receive information on a bit length/size (i.e. bitstream), as addressed above, wherein the receiving of the depth image [¶ 0037 and ¶ 0095], a plurality of depth images from different viewpoints are received [¶ 0037, ¶ 0040, and ¶ 0045-0047]; moreover, viewpoints of three-dimensional model [¶ 0039 and ¶ 0041-0043] in the generating of the depth image [¶ 0047-0048 and ¶ 0103]).
However, Szeto teaches a three-dimensional model receiving device (Szeto; a 3D model transmission receiving device of Fig. 1 [¶ 0025-0026 and ¶ 0028]), comprising: 
a non-transitory memory storing one or more programs (Szeto; 3D model transmission receiving device of Fig. 1, as addressed above, comprises a storage unit (i.e. non-transitory memory, ROM, RAM) storing one or more programs [¶ 0030-0032]); and 
Szeto; 3D model transmission receiving device of Fig. 1, as addressed above, comprises a CPU 110 (i.e. processor) configured to execute the one or more programs [¶ 0030-0032]) to:
wherein, in the receiving of the depth image, a plurality of depth images from different viewpoints are received (Szeto; a plurality of 2D gradient images (i.e. depth images) from different viewpoints (i.e. imaging at 360 degrees) are received from imaging section 40 in the receiving of the 2D gradient images (i.e. depth images) [¶ 0027 and ¶ 0040-0041]; moreover, captured images from a real object to form 2D images [¶ 0031-0032 and ¶ 0036-0037]).
Lamboray and Szeto are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray, to incorporate a three-dimensional model receiving device, comprising: a non-transitory memory storing one or more programs; and a processor configured to execute the one or more programs to: wherein, in the receiving of the depth image, a plurality of depth images from different viewpoints are received (as taught by Szeto), in order to provide an improved object recognition, detection accuracy, and pose specification accuracy in relation with a three-dimensional model (Szeto; [¶ 0003 and ¶ 0005]).

However, Sim teaches the bit length is set to be longer as a distance to a subject increases, according to the distance (Sim; the bit length is set to be implicitly longer as a distance to a subject implicitly increases [¶ 0045-0047 and ¶ 0049], according to the distance [¶ 0041-0042, ¶ 0046-0047, and ¶ 0049]; wherein, the number of bits given an adaptive/range of length implicitly increasing or decreasing [¶ 0038-0040 and ¶ 0062]; moreover, recognizing an appropriate number of bits [¶ 0049] associated with adaptive/range of length [¶ 0052-0053]).
Lamboray in view of Szeto and Sim are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Szeto, to incorporate the bit length is set to be longer as a distance to a subject increases, according to the distance (as taught by Sim), in order to provide relatively easily and accurately obtain depth images and information in relation with accurate depth information (Sim; [¶ 0005 and ¶ 0008]).

Regarding claim 21, the rejection of claim 21 is addressed within the rejection of claim 19, due to the similarities claim 21 and claim 19 share, therefore refer to the 
Lamboray fails to disclose in the setting of the bit length, the bit length is set to be shorter as a distance to a subject increases, according to the distance.
However, Sim teaches in the setting of the bit length, the bit length is set to be shorter as a distance to a subject increases, according to the distance (Sim; the bit length is set to be implicitly shorter as a distance to a subject increases [¶ 0046-0047 and ¶ 0049], in the setting of the bit length [¶ 0045-0047 and ¶ 0049], according to the distance [¶ 0041-0042, ¶ 0046-0047, and ¶ 0049]; wherein, the number of bits given an adaptive/range of length implicitly increasing or decreasing [¶ 0038-0040 and ¶ 0062]; moreover, recognizing an appropriate number of bits [¶ 0049] in relation with adaptive/range of length [¶ 0052-0053]).
Lamboray and Sim are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray, to incorporate in the setting of the bit length, the bit length is set to be shorter as a distance to a subject increases, according to the distance (as taught by Sim), in order to provide relatively easily and accurately obtain depth images and information in relation with accurate depth information (Sim; [¶ 0005 and ¶ 0008]).
(further refer to the rejection of claim 19)

Regarding claim 22, the rejection of claim 22 is addressed within the rejection of claim 20, due to the similarities claim 22 and claim 20 share, therefore refer to the rejection of claim 20 regarding the rejection of claim 22; however, the subject matter/limitations not addressed by claim 20 is/are addressed below.
Lamboray fails to disclose the bit length is set to be shorter as a distance to a subject increases, according to the distance.
However, Sim teaches the bit length is set to be shorter as a distance to a subject increases, according to the distance (Sim; the bit length is set to be implicitly shorter as a distance to a subject implicitly increases [¶ 0045-0047 and ¶ 0049], according to the distance [¶ 0041-0042, ¶ 0046-0047, and ¶ 0049]; wherein, the number of bits given an adaptive/range of length implicitly increasing or decreasing [¶ 0038-0040 and ¶ 0062]; moreover, recognizing an appropriate number of bits [¶ 0049] associated with adaptive/range of length [¶ 0052-0053]).
Lamboray and Sim are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray, to incorporate the bit length is set to be shorter as a distance to a subject increases, according to the distance (as taught by Sim), in order to provide relatively easily and accurately obtain depth images and information in relation with accurate depth information (Sim; [¶ 0005 and ¶ 0008]).
(further refer to the rejection of claim 20)

Regarding claim 23, the rejection of claim 23 is addressed within the rejection of claim 19, due to the similarities claim 23 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 23; however, the subject matter/limitations not addressed by claim 19 is/are addressed below.
Lamboray fails to disclose in the setting of the bit length, the bit length is set to be shorter as a distance to a subject increases, according to the distance.
However, Sim teaches in the setting of the bit length, the bit length is set to be shorter as a distance to a subject increases, according to the distance (Sim; the bit length is set to be implicitly shorter as a distance to a subject increases [¶ 0046-0047 and ¶ 0049], in the setting of the bit length [¶ 0045-0047 and ¶ 0049], according to the distance [¶ 0041-0042, ¶ 0046-0047, and ¶ 0049]; wherein, the number of bits given an adaptive/range of length implicitly increasing or decreasing [¶ 0038-0040 and ¶ 0062]; moreover, recognizing an appropriate number of bits [¶ 0049] in relation with adaptive/range of length [¶ 0052-0053]).
Lamboray and Sim are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray, to incorporate in the setting of the bit length, the bit length is set to be shorter as a distance to a subject increases, according to the distance (as taught by Sim), in order to provide relatively Sim; [¶ 0005 and ¶ 0008]).
(further refer to the rejection of claim 19)

Regarding claim 24, the rejection of claim 24 is addressed within the rejection of claim 20, due to the similarities claim 24 and claim 20 share, therefore refer to the rejection of claim 20 regarding the rejection of claim 24; however, the subject matter/limitations not addressed by claim 20 is/are addressed below.
Lamboray fails to disclose the bit length is set to be shorter as a distance to a subject increases, according to the distance.
However, Sim teaches the bit length is set to be shorter as a distance to a subject increases, according to the distance (Sim; the bit length is set to be implicitly shorter as a distance to a subject implicitly increases [¶ 0045-0047 and ¶ 0049], according to the distance [¶ 0041-0042, ¶ 0046-0047, and ¶ 0049]; wherein, the number of bits given an adaptive/range of length implicitly increasing or decreasing [¶ 0038-0040 and ¶ 0062]; moreover, recognizing an appropriate number of bits [¶ 0049] associated with adaptive/range of length [¶ 0052-0053]).
Lamboray and Sim are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray, to incorporate the bit length is set to be shorter as a distance to a subject increases, according to the as taught by Sim), in order to provide relatively easily and accurately obtain depth images and information in relation with accurate depth information (Sim; [¶ 0005 and ¶ 0008]).
(further refer to the rejection of claim 20)

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 19, due to the similarities claim 1 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 1.

Regarding claim 2, Lamboray in view of Szeto and Sim further discloses the three-dimensional model distribution method according to claim 1, further comprising: 
compressing the depth image according to a two-dimensional image compression scheme (Lamboray; compressing the depth image according to a 2D image compression algorithm(s)/scheme [¶ 0060, ¶ 0070, and ¶ 0074]), wherein in the distributing, the depth image compressed is distributed (Lamboray; the depth image compressed is distributed/transferred in the distributing/transferring [¶ 0060, ¶ 0064, ¶ 0070, and ¶ 0074]).  

Regarding claim 4, Lamboray in view of Szeto and Sim further discloses the three-dimensional model distribution method according to claim 1, further comprising: 
generating the three-dimensional model by using a plurality of images captured by a plurality of imaging devices (Lamboray; generating the 3D model by using a plurality of images [¶ 0039 and ¶ 0041-0043] captured by a plurality of imaging devices [¶ 0045-0047]); and  
distributing the plurality of images, wherein a viewpoint of the depth image is a viewpoint of one of the plurality of images (Lamboray; distributing/transferring the plurality of images [¶ 0037-0038 and ¶ 0042-0043] wherein a viewpoint of the depth image [¶ 0050-0051] is a viewpoint of one of the plurality of images [¶ 0045-0047]; wherein, each camera has a different viewpoint or pose in relation with location and orientation [¶ 0039 and ¶ 0053], as depicted within Fig. 1 and Fig. 3).  

Regarding claim 5, Lamboray in view of Szeto and Sim further discloses the three-dimensional model distribution method according to claim 1, wherein in the generating of the depth image (Lamboray; in the generating of the depth image [¶ 0047-0048 and ¶ 0103] by encoder 200 [¶ 0038-0040]), the depth image is generated by projecting the three-dimensional model to an imaging plane of a predetermined viewpoint (Lamboray; the depth image, as addressed above, is generated by capturing/projecting the 3D model upon/to an imaging plane [¶ 0038-0039 and ¶ 0047-0048] of a predetermined viewpoint [¶ 0039 and ¶ 0053], as depicted within Fig. 1 and Fig. 3; in addition, projection corresponds to calculating viewpoint imagery as a capture [¶ 0045-0047 and ¶ 0050-0051]), and the information includes a parameter for projecting the three-dimensional model to the imaging plane of the predetermined viewpoint (Lamboray; the information, addressed within the parent claim(s), includes a parameter for capturing/projecting the 3D model upon/to the imaging plane of the predetermined viewpoint [¶ 0053, ¶ 0091, and ¶ 0094-0095]).  

Regarding claim 6, Lamboray in view of Szeto and Sim further discloses the three-dimensional model distribution method according to claim 1, further comprising: 
distributing information on the bit length (Lamboray; distributing/transferring information on the bit length/size [¶ 0074, ¶ 0095, and ¶ 0132-0133]).  

Regarding claim 8, Lamboray in view of Szeto and Sim further discloses the three-dimensional model distribution method according to claim 1, further comprising: 
determining a relationship between pixel values expressed by the depth image and distances (Lamboray; determining a relationship between pixel values expressed by the depth image and distances (i.e. a relationship between foreground pixels and a background portion) [¶ 0040, ¶ 0047-0048, and ¶ 0089]); and 
distributing information on the determined relationship (Lamboray; distributing/transferring information on the determined relationship [¶ 0037-0038 ¶ 0095, and ¶ 0132-0133]).  

		Regarding claim 9, Lamboray in view of Szeto and Sim further discloses the three-dimensional model distribution method according to claim 8,
wherein the three-dimensional model includes a first model and a second model that makes a smaller change per unit time than the first model (Lamboray; the 3D model includes a 1st model (i.e. a foreground object of the model) and a 2nd model (i.e. background object of the model) that makes a smaller change per unit time than the first model [¶ 0039-0040 and ¶ 0047-0048]; moreover, key frames analyzed foreground static background [¶ 0089, and ¶ 0091, and ¶ 0119]), 
the depth image includes a first depth image and a second depth image (Lamboray; the depth image includes a 1st depth image (i.e. foreground depth image) and a 2nd depth image (i.e. background depth image) [¶ 0039-0040], as depicted within Fig. 1), 
in the generating of the depth image, the first depth image is generated from the first model and the second depth image is generated from the second model (Lamboray; the 1st depth image (i.e. foreground depth image) is generated from the 1st model and the 2nd depth image is generated from the 2nd model [¶ 0039-0040 and ¶ 0047-0048] in the generating of the depth image [¶ 0037-0038], as depicted within Fig. 1), 
in the determining of the relationship, a first relationship between pixel values expressed by the first depth image and distances and a second relationship between pixel values expressed by the second depth image and distances are determined (Lamboray; a 1st relationship between pixel values expressed by the 1st depth image and distances and a 2nd relationship between pixel values expressed by the 2nd depth image and distances are determined [¶ 0039-0040 and ¶ 0047-0048] in the determining of the relationship (i.e. a relationship between foreground pixels and a background portion) [¶ 0040, ¶ 0047-0048, and ¶ 0089]; moreover, data is determined for transmission [¶ 0037-0038, ¶ 0095, and ¶ 0132-0133]), 
in the first relationship, a distance resolution in a first distance range is higher than a distance resolution in a second distance range that is more remote than the first Lamboray; a mask (i.e. distance resolution) in a 1st distance range is higher than a mask (i.e. distance resolution) in a 2nd distance range that is relatively more remote than the 1st distance range [¶ 0039-0040 and ¶ 0047-0048] in the 1st relationship [¶ 0040, ¶ 0047-0048, and ¶ 0089]), and 
in the second relationship, a distance resolution in the first distance range is lower than a distance resolution in the second distance range (Lamboray; a distance resolution in the 1st distance range is relatively lower than a distance resolution in the 2nd  distance range [¶ 0039-0040 and ¶ 0047-0048, as depicted within Fig. 1, in the 2nd  relationship [¶ 0040, ¶ 0047-0048, and ¶ 0089]).  

Regarding claim 10, Lamboray in view of Szeto and Sim further discloses the three-dimensional model distribution method according to claim 2, wherein color information is added to the three-dimensional model (Lamboray; color information is added to the 3D model [¶ 0087 and ¶ 0107-0108]), the three-dimensional model distribution method further comprises: 
generating a texture image from the three-dimensional model (Lamboray; the 3D model distribution, as addressed within the parent claim(s), is configured for generating a color/texture image from the 3D model [¶ 0048, ¶ 0087, and ¶ 0108], as depicted within Fig. 2; moreover, captured image data via a camera [¶ 0038-0039]); and 
compressing the texture image according to the two-dimensional image compression scheme, and in the distributing, the texture image compressed is further distributed (Lamboray; compressing the texture image according to the 2D image compression algorithms/scheme [¶ 0060, ¶ 0070, and ¶ 0074], and the texture image compressed is further distributed/transferred in the distributing/transferring [¶ 0060, ¶ 0064, ¶ 0070, and ¶ 0074], as depicted within Fig. 2).  

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 20, due to the similarities claim 11 and claim 20 share, therefore refer to the rejection of claim 20 regarding the rejection of claim 11.

Regarding claim 12, Lamboray in view of Szeto and Sim further discloses the three-dimensional model receiving method according to claim 11, wherein the depth image is compressed according to a two-dimensional image compression scheme (Lamboray; depth image is compressed according to a 2D image compression algorithm(s)/scheme [¶ 0060, ¶ 0070, and ¶ 0074]), and the three-dimensional model receiving method further comprises decoding the depth image compressed (Lamboray; the 3D model receiving method, as addressed within the parent claim(s), further comprises decoding the depth image compressed [¶ 0037-0038 and ¶ 0045]).  

Regarding claim 14, Lamboray in view of Szeto and Sim further discloses the three-dimensional model receiving method according to claim 11, further comprising:
generating a rendering image by using the three-dimensional model and a plurality of images (Lamboray; generating a rendering image by using the 3D model and a plurality of images [¶ 0042-0043 and ¶ 0045], as depicted within Fig. 1), wherein a viewpoint of the depth image is a viewpoint of one of the plurality of images (Lamboray; a viewpoint of the depth image is a viewpoint of one of the plurality of images [¶ 0045-0047 and ¶ 0050-0051]; wherein, each camera has a different viewpoint or pose in relation with location and orientation [¶ 0037-0039 and ¶ 0053], as depicted within Fig. 1 and Fig. 3).  

Regarding claim 15, Lamboray in view of Szeto and Sim further discloses the three-dimensional model receiving method according to claim 11, wherein the information includes a parameter for projecting the three-dimensional model to an imaging plane of the depth image (Lamboray; the information, addressed within the parent claim(s), includes a parameter for capturing/projecting the 3D model upon/to the imaging plane of the depth image [¶ 0053, ¶ 0091, and ¶ 0094-0095]), and in the restoring, the three-dimensional model is restored from the depth image by using the parameter (Lamboray; the 3D model is restored from the depth image by using the parameter in the restoring [¶ 0043 and ¶ 0045], as depicted within Fig. 1).  

Regarding claim 17, Lamboray further discloses the three-dimensional model receiving method according to claim 11, further comprising:
receiving information on a relationship between pixel values expressed by the depth image and distances (Lamboray; receiving information on via a decoder [¶ 0037-0038 ¶ 0095, and ¶ 0132-0133] a relationship between pixel values expressed by the depth image and distances (i.e. a relationship between foreground pixels and a background portion) [¶ 0040, ¶ 0047-0048, and ¶ 0089]; wherein, the information sent by an encoder is the same received by the decoder).  

Regarding claim 18, Lamboray in view of Szeto and Sim further discloses the three-dimensional model receiving method according to claim 12, further comprising: 
receiving a texture image compressed according to the two-dimensional image compression scheme (Lamboray; receiving via a decoder [¶ 0037-0038 and ¶ 0091-0092] configured for a texture image compressed according to the two-dimensional image compression algorithms/scheme [¶ 0060, ¶ 0070, and ¶ 0074]; wherein, the information sent by an encoder is the same received by the decoder); and  
decoding the texture image compressed (Lamboray; decoding the texture image compressed [¶ 0037-0038]), wherein in the restoring, the three-dimensional model with added color information is restored by using the depth image decoded and the texture image decoded (Lamboray; the 3D model with added color information is restored by using the depth image decoded and the color/texture image decoded [¶ 0037-0038, ¶ 0070, and ¶ 0074] in the restoring [¶ 0043 and ¶ 0045], as depicted within Fig. 1; wherein, the information sent by an encoder is the same received by the decoder).  



Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamboray in view of Szeto and Sim as applied to claim(s) 2 and 12 above, and further in view of Chang et al., US PGPUB No. 20150249838 A1, hereinafter Chang.


Regarding claim 3, Lamboray in view of Szeto and Sim discloses the three-dimensional model distribution method according to claim 2, wherein in the generating of the depth image (Lamboray; in the generating of the depth image [¶ 0047-0048 and ¶ 0103] by encoder 200 [¶ 0038-0040]), a plurality of depth images from different viewpoints are generated from the three-dimensional model (Lamboray; a plurality of depth images from different viewpoints [¶ 0045-0047] are generated from the three-dimensional model [¶ 0039 and ¶ 0041-0042]), and in the compressing, the plurality of depth images are compressed by using a relationship between the plurality of depth images (Lamboray; the plurality of depth images are compressed by using a relationship between the plurality of depth images in the compressing [¶ 0070 and ¶ 0074]).
Lamboray as modified by Szeto and Sim fails to disclose using a relationship between the plurality of depth images.
 However, Chang teaches using a relationship between the plurality of depth images (Chang; using a relationship between the plurality of depth images [¶ 0005-0007]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Szeto and Sim, to incorporate using a relationship between the plurality of depth images (as taught by Chang), in order to provide an improved compression efficiency (Chang; [¶ 0004-0007]).

Regarding claim 13, Lamboray in view of Szeto and Sim discloses the three-dimensional model receiving method according to claim 12, wherein, in the decoding, the plurality of depth images are compressed by using a relationship between the plurality of depth images (Lamboray; the plurality of depth images are compressed by using the plurality of depth images in the decoding [¶ 0037-0038, ¶ 0070, and ¶ 0074]).  
Lamboray in view of Szeto and Sim fails to disclose using a relationship between the plurality of depth images.
 However, Chang teaches using a relationship between the plurality of depth images (Chang; using a relationship between the plurality of depth images [¶ 0005-0007]).
Lamboray in view of Szeto and Sim and Chang are considered to be analogous art because they pertain to generating and/or managing data in relation with providing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Lamboray as modified by Szeto and Sim, to incorporate using a relationship between the plurality of depth images (as taught by Chang), in order to provide an improved compression efficiency (Chang; [¶ 0004-0007]).



	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616